 




Exhibit 10.1
GPT 8650 COMMERCE DRIVE OWNER LLC
220 Commerce Drive, 4th Floor
Fort Washington, PA 19034




December 19, 2019


BY OVERNIGHT MAIL
AND ELECTRONIC MAIL


8650 Commerce Drive, LLC
6 Logue Court
Greenville, SC 29615 Attn:
General Counsel




Re:
SIDE WORK LETTER: Lease Agreement dated as of December 27, 2007, by and between
GPT 8650 Commerce Drive Owner (“Landlord”) and 8650 Commerce Drive, LLC
(“Tenant”) as amended by that certain First Amendment to Industrial Lease
Agreement dated as of February 1, 2012, as amended by that certain Second
Amendment to Industrial Lease Agreement dated as of August 1, 2013, as amended
by that certain Third Amendment to Industrial Lease Agreement dated as of July
1, 2016, and as further amended by that certain Fourth Amendment to Industrial
Lease Agreement dated as of March 25, 2019 (collectively, the “Lease”) for the
premises located at 8650 Commerce Drive, Suite 100, Southaven, Mississippi (the
“Premises”).



Dear General Counsel:


Notwithstanding anything to the contrary set forth in the Lease, including but
not limited to Exhibit B-1 (Tenant Work Agreement) of the Third Amendment to
Industrial Lease Agreement dated July 1, 2016, Landlord and Tenant hereby
acknowledge and agree that Exhibit B-1 (2.1) is hereby modified to reflect that
Tenant’s request for the remaining Tenant Work Allowance ($716,014.38) is
extended to March 31, 2020, at which time Tenant hereby waives any and all
rights to any unused portion of the Tenant Work Allowance.


Capitalized terms used and not otherwise defined herein shall have the same
meaning as set forth in the Lease. Except as expressly set forth in this letter
agreement, all of the terms and conditions of the Lease shall continue in full
force and effect without modification.


Please indicate your acceptance of the terms of this letter agreement by signing
where indicated below. Please contact Charlie Ripple at cripple@liprop.com with
any questions or concerns regarding this letter.





--------------------------------------------------------------------------------

 






Exhibit 10.1
LANDLORD:


GPT 8650 COMMERCE DRIVE OWNER LLC,
a Delaware limited liability company


By: Link Industrial Management LLC, as agent
for Landlord




By: /s/ Charlie Ripple     
Name: Charlie Ripple
Title: Senior Vice President




ACKNOWLEDGED AND AGREED:
TENANT:
8650 COMMERCE DRIVE, LLC
a Mississippi limited liability company




By: /s/ Scott Benbenek     
Name: Scott Benbenek
Title: Senior EVP, Worldwide Operations & Integration





